I UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27687 BSQUARE CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1650880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 110th Avenue NE, Suite300, Bellevue WA (Address of principal executive offices) (ZipCode) (425)519-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox The number of shares of common stock outstanding as of October 31, 2015: 12,034,221 BSQUARE CORPORATION FORM 10-Q For the Quarterly Period Ended September 30, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3 Quantitative and Qualitative Disclosures About Market Risk 19 Item4 Controls and Procedures 19 PART II. OTHER INFORMATION Item1A Risk Factors 20 Item 5 Other Information 20 Item6 Exhibits 20 Signatures 20 Index to Exhibits 21 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements BSQUARE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 30, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $36 at September 30, 2015 and $125 at December 31, 2014 Deferred tax assets 10 10 Prepaid expenses and other current assets Total current assets Equipment, furniture and leasehold improvements, net Restricted cash Deferred tax assets Intangible assets, net Goodwill Other non-current assets 52 54 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Third-party software fees payable $ $ Accounts payable Accrued compensation Other accrued expenses Deferred rent, current portion Deferred revenue Total current liabilities Deferred tax liability Deferred rent Shareholders’ equity: Preferred stock, no par value: 10,000,000 shares authorized; no shares issued and outstanding — — Common stock, no par value: 37,500,000 shares authorized; 12,012,358 shares issued and outstanding at September 30, 2015 and 11,767,577 shares issued and outstanding at December 31, 2014 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. 3 BSQUARE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Software $ Service Total revenue Cost of revenue: Software Service Total cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Other income (expense), net 32 ) ) Income before income taxes Income tax expense ) Net income $ Basic income per share $ Diluted income per share $ Shares used in calculation of income per share: Basic Diluted Comprehensive income: Net income $ Other comprehensive income (loss): Foreign currency translation, net of tax 3 ) 20 34 Change in unrealized gains (losses) on investments, net of tax 1 — (3 ) — Total other comprehensive income (loss) 4 ) 17 34 Comprehensive income $ See notes to condensed consolidated financial statements. 4 BSQUARE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Realized loss on disposal of assets — 33 Stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses and other assets Third-party software fees payable ) ) Accounts payable and accrued expenses ) Deferred revenue (7 ) ) Deferred rent ) 20 Net cash provided by operating activities Cash flows from investing activities: Purchases of equipment and furniture ) ) Proceeds from maturities of short-term investments Purchases of short-term investments ) ) Net cash used in investing activities ) ) Cash flows provided by financing activities—proceeds from exercise of stock options Effect of exchange rate changes on cash 8 34 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Nine Months Ended September 30, Supplemental disclosure of cash flow information: Non-cash investing activity-leasehold improvements and furniture funded by landlord $ — $ See notes to condensed consolidated financial statements. 5 BSQUARE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2015 (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements of BSQUARE Corporation (“BSQUARE”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial reporting and include the accounts of BSQUARE and our wholly owned subsidiaries. Certain information and footnote disclosures normally included in the annual consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. In our opinion, the unaudited condensed consolidated financial statements include all material adjustments, all of which are of a normal and recurring nature, necessary to present fairly our financial position as of September 30, 2015 and our operating results and cash flows for the three and nine months ended September 30, 2015 and 2014. The accompanying financial information as of December31, 2014 is derived from audited financial statements. Preparing financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. Examples include provisions for bad debts and income taxes, estimates of progress on professional engineering service arrangements and bonus accruals. Actual results may differ from these estimates. Interim results are not necessarily indicative of results for a full year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended December31, 2014. All intercompany balances have been eliminated. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”) No.2014-09, “Revenue from Contracts with Customers,” amending revenue recognition guidance and requiring more detailed disclosures to enable users of financial statements to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The guidance, as amended, is effective for annual and interim reporting periods beginning after December15, 2017, with early adoption permitted for public companies effective for annual and interim reporting periods beginning after December 15, 2016. We are currently evaluating the impact this ASU will have on our consolidated financial statements. Income (Loss) Per Share Basic income or loss per share is computed using the weighted average number of common shares outstanding during the period, and excludes any dilutive effects of common stock equivalent shares, such as options, restricted stock awards and restricted stock units. Restricted stock awards (“RSAs”) are considered outstanding and included in the computation of basic income or loss per share when underlying restrictions expire and the awards are no longer forfeitable. Restricted stock units (“RSUs”) are considered outstanding and included in the computation of basic income or loss per share only when vested. Diluted income per share is computed using the weighted average number of common shares outstanding and common stock equivalent shares outstanding during the period using the treasury stock method. Common stock equivalent shares are excluded from the computation if their effect is anti-dilutive. We excluded an aggregate of 282,276 and 201,091 options and RSUs for the three and nine month periods ended September 30, 2015, respectively, from diluted earnings per share because their effect was anti-dilutive. We excluded an aggregate of 882,490 and 868,767 options and RSUs for the three and nine month periods ended September 30, 2014, respectively, from diluted earnings per share because their effect was anti-dilutive. 6 2. Cash and Investments Cash, cash equivalents, short-term investments, and restricted cash consisted of the following at September 30, 2015 and December31, 2014 (in thousands): September 30, December 31, Cash $ $ Cash equivalents: Money market funds Corporate commercial paper — Corporate debt securities Total cash equivalents Total cash and cash equivalents Short-term investments: Corporate commercial paper Corporate debt securities Total short-term investments Restricted cash—money market fund Total cash, cash equivalents, short-term investments and restricted cash $ $ Gross unrealized gains and losses on our short-term investments were not material as of September 30, 2015 and December31, 2014. The restricted cash relates to a letter of credit securing the lease of our corporate headquarters. 3. Fair Value Measurements We measure our cash equivalents and short-term investments at fair value. Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or a liability. A three-tier fair value hierarchy is established as a basis for considering such assumptions and for inputs used in the valuation methodologies in measuring fair value: Level1: Quoted prices in active markets for identical assets or liabilities. Level2: Directly or indirectly observable market-based inputs or unobservable inputs used in models or other valuation methodologies. Level3: Unobservable inputs that are not corroborated by market data. The inputs require significant management judgment or estimation.
